IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,926-02


                            EX PARTE ALBERTO PENA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 20120D04958-120-2 IN THE 120TH DISTRICT COURT
                             FROM EL PASO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and indecency with a child by contact and sentenced to 20 years. The Court of

Appeals affirmed the conviction. Pena v. State, No. 08-16-00236-CR (Tex. App.—El Paso March

27, 2019, pet. ref’d) (not designated for publication).

        This Court received this 11.07 application on April 13, 2020, and dismissed the writ as

noncompliant on May 6, 2020.            The Court has since received Applicant’s “Motion for

Reconsideration.” In it, Applicant notes that we previously dismissed the writ as noncompliant, and
                                                                                               2

he corrected the error when he refiled the writ. We now withdraw our order of May 6, 2020, and

reconsider the case on our own motion. TEX . R. APP. P. 79.2(d).

       This Court has undertaken an independent review of all the evidence and pleadings in the

record. Based on this Court’s independent review of the entire record, we deny the application on

the merits.



Filed: October 14, 2020
Do not publish